Judge VAN CISE
concurring in part and dissenting in part.
I concur with the majority’s holding that “the date of the claimant’s injury should have been excluded from the computation of'the three-day waiting period.” Also, I agree that the Panel’s order should be set aside.
I dissent from the majority’s remand of the cause “for a resolution of the conflict” as to whether claimant “returned to work” on December 27 or 29.
The statute governing disability benefits quoted in the majority opinion provides that: “If the period of disability does not last longer than three days from the day the employee leaves work as a result of the injury, no disability indemnity shall be recoverable....” (emphasis added) The penalty statute quoted by the majority is applicable only to “an injury to an employee which disables said employee for more than three shifts or three calendar days....” (emphasis added) Neither of these statutes refer to claimant’s “return to work” as a factor in determining entitlement to benefits or penalties. And, indeed, many factors besides a disabling injury could cause a claimant to delay resuming work. Therefore, when claimant actually returned to work is irrelevant.
Any conflicts in the evidence regarding the dates during which claimant was disabled were resolved adversely to claimant by the AU’s finding, on substantial evidence, that “claimant was temporarily and totally disabled from December 28, 1984 through December 26, 1984, inclusive." This finding is the basis for his order and award of disability benefits “for four days between December 23, 1984 and December 26, 1984, inclusive.”
Since it was error to include the day of the injury when computing the time claimant was disabled, it was error to award any temporary disability benefits or any penalties.
Not only should the order be set aside, but also the cause should be remanded with directions to dismiss the claim.